 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   GRACIELA SEGURA,                                    No. 1:17-cv-01559-GSA
10                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT
                                                         TO TRANSFER CASE TO THE
11           v.                                          U.S. DISTRICT COURT FOR THE
                                                         CENTRAL DISTRICT OF CALIFORNIA
12   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
13
                                                         (Doc. 22)
14                       Respondent.
15

16
             On November 20, 2017, Plaintiff Graciela Segura filed a complaint seeking judicial
17
     review of a final decision of the Commissioner of Social Security (“Commissioner” or
18
     “Defendant”) denying her application for disability insurance benefits pursuant to Title II of the
19
     Social Security Act. Doc. 1. Although the complaint alleges that Plaintiff is a resident of
20
     Patterson, California (Doc.1, ¶1), Plaintiff’s actual residence address is 16382 Vine Street,
21
     Hesperia, San Bernardino County, California. AR 211. Plaintiff’s Patterson address is a mailing
22
     address only. AR 211.
23
             A claimant of Social Security benefits whose application has been denied by the
24
     Commissioner may seek review of such decision “in the district court of the United States for the
25
     judicial district in which the plaintiff resides, or has his principal place of business or, if he does
26
     not reside or have his principal place of business within any such judicial district, in the United
27

28
                                                        1
 1   States District Court for the District of Columbia.” 42 U.S.C. § 405(g). If Plaintiff’s residence is

 2   in Hesperia, California, this Court must transfer venue to the proper district.

 3          On November 20, 2018, this Court issued an order to show cause why this case should not

 4   be transferred to the Central District of California. AR 22. The order provided that Plaintiff

 5   could challenge or consent to the transfer of venue by providing a written response on or before

 6   December 7, 2019. AR 22. If Plaintiff did not file a timely written response, the Court would

 7   transfer the above-captioned case to the U.S. District Court for the Central District of California.

 8   AR 22. Plaintiff did not file a written response to the order to show cause.

 9          Accordingly, the Clerk of Court is hereby DIRECTED to transfer the above-captioned

10   case to the United States District Court for the Central District of California.

11
     IT IS SO ORDERED.
12

13      Dated:     December 10, 2018                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
